Exhibit 10.5

 

 

GUARANTEE AND SECURITY AGREEMENT

made by

AMERICAN SHALE DEVELOPMENT, INC.,

PRIMA OIL COMPANY, INC.,

TRANS ENERGY, INC.

and certain affiliates thereof

in favor of

CHAMBERS ENERGY MANAGEMENT, LP,

as Agent

Dated as of March [    ], 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1.    DEFINED TERMS      1   

1.1

  

Definitions

     1   

1.2

  

Other Definitional Provisions

     6    ARTICLE 2.    GUARANTEE      7   

2.1

  

Guarantee.

     7   

2.2

  

Right of Contribution.

     8   

2.3

  

Subrogation.

     9   

2.4

  

Amendments, etc. with respect to the Borrower Obligations.

     9   

2.5

  

Guarantees Absolute and Unconditional.

     9   

2.6

  

Reinstatement.

     11   

2.7

  

Payments.

     11    ARTICLE 3.    GRANT OF SECURITY INTEREST      11   

3.1

  

Collateral

     11   

3.2

  

Grant of Security Interest in Collateral

     12   

3.3

  

Transfer of Collateral

     12    ARTICLE 4.    REPRESENTATIONS AND WARRANTIES      13   

4.1

  

Representations in Credit Agreement

     13   

4.2

  

Title; No Other Liens

     13   

4.3

  

Perfected First Priority Liens

     13   

4.4

  

Jurisdiction of Organization; Chief Executive Office

     13   

4.5

  

Inventory and Equipment

     14   

4.6

  

Farm Products

     14   

4.7

  

Investment Property

     14   

4.8

  

Receivables

     14   

4.9

  

Intellectual Property

     15   

4.10

  

Deposit Accounts and Securities Accounts

     15   

4.11

  

Commercial Tort Claims

     15   

4.12

  

Benefit to Guarantors

     15    ARTICLE 5.    COVENANTS      16   

5.1

  

Specified Parties.

     16   

5.2

  

Covenants in the Credit Agreement

     16   

5.3

  

Delivery of Instruments, Certificated Securities and Chattel Paper

     16   

5.4

  

Intentionally Omitted

     16   

5.5

  

Maintenance of Perfected Security Interest; Further Documentation

     16   

5.6

  

Changes in Name; Location, etc.

     17   

5.7

  

Notices

     17   

5.8

  

Investment Property

     17   

5.9

  

Receivables

     19   

5.10

  

Intellectual Property

     19   

5.11

  

Vehicles.

     20   

5.12

  

Commercial Tort Claims.

     20   

5.13

  

Additional Grantors.

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE 6.

   REMEDIAL PROVISIONS    20

6.1

  

Certain Matters Relating to Receivables

   20

6.2

  

Communications with Obligors; Grantors Remain Liable

   21

6.3

  

Pledged Capital Stock; Pledged Notes

   22

6.4

  

Proceeds to be Turned Over To Agent

   23

6.5

  

Application of Proceeds

   23

6.6

  

Code and Other Remedies

   23

6.7

  

Deficiency

   25

6.8

  

Non-Judicial Enforcement

   25

ARTICLE 7.

   THE AGENT    25

7.1

  

Agent’s Appointment as Attorney-in-Fact, etc.

   25

7.2

  

Duty of Agent

   27

7.3

  

Financing Statements

   27

7.4

  

Authority of Agent

   27

ARTICLE 8.

   MISCELLANEOUS    27

8.1

  

Amendments in Writing

   27

8.2

  

Notices

   28

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

   28

8.4

  

Enforcement Expenses; Indemnification

   28

8.5

  

Successors and Assigns

   28

8.6

  

Set-Off.

   28

8.7

  

Counterparts

   29

8.8

  

Severability

   29

8.9

  

Section Headings

   29

8.10

  

Integration

   29

8.11

  

GOVERNING LAW

   29

8.12

  

Submission To Jurisdiction; Waivers

   29

8.13

  

Acknowledgements

   30

8.14

  

Releases

   30

8.15

  

WAIVER OF JURY TRIAL

   31

8.16

  

Conflicts

   31

8.17

  

Creditor-Debtor Relationship

   31

8.18

  

Secured Parties and Warrant Holders.

   31

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1   

Pledged Capital Stock

Schedule 2   

Filings and Other Actions Required to Perfect Security Interests

Schedule 3   

Jurisdiction of Organization and Identification Number

Schedule 4   

Locations of Inventory and Equipment

Schedule 5   

Intellectual Property

Schedule 6   

Deposit Accounts and Security Accounts

Schedule 7   

Commercial Tort Claims

EXHIBITS: Annex A   

Form of Instructions Agreement

Annex B   

Form of Joinder Agreement

 

iii



--------------------------------------------------------------------------------

This GUARANTEE AND SECURITY AGREEMENT, dated as of March [    ], 2012 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by TRANS ENERGY, INC., a Nevada corporation (“Holdings”),
AMERICAN SHALE DEVELOPMENT, INC., a Delaware corporation (“Borrower”) and PRIMA
OIL COMPANY, INC., a Delaware corporation (“Prima”, and, together with Holdings,
Borrower and any other entity that may become a “Grantor” party signatory hereto
as provided herein, the “Grantors”), in favor of CHAMBERS ENERGY MANAGEMENT, LP,
as administrative agent (in such capacity, the “Agent”) for the banks and other
financial institutions or entities from time to time parties to that certain
Credit Agreement, dated as of February 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, the several banks and other financial institutions or
entities from time to time party thereto (the “Lenders”), and Chambers Energy
Management, LP, as the Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, Borrower is a wholly-owned subsidiary of Holdings and is a member of an
affiliated group of companies that includes or shall include Borrower, Holdings,
Prima and each subsidiary of Borrower, all of which shall be Grantors hereunder;

WHEREAS, certain of the Qualified Counterparties may enter into Qualified
Hedging Agreements with one or more of the Grantors;

WHEREAS, Borrower and any other Grantors would be engaged in related businesses,
each Grantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Qualified Hedging
Agreements, and each Grantor has determined that the execution and delivery of
this Agreement are necessary or convenient to the conduct, promotion or
attainment of its business; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to Borrower thereunder, each Grantor
hereby agrees with the Agent, for the benefit of the Secured Parties, as
follows:

ARTICLE 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms are used herein as defined in the UCC: Account Debtor;
Account; Certificated Security; Chattel Paper; Commercial Tort Claim; Commodity
Account; Control; Documents; Entitlement Holder; Equipment; Farm Products;
Financial Asset; General Intangible; Goods; Instrument; Inventory;
Letter-of-Credit Right; Payment Intangible; Security; Securities Account;
Security Entitlement; and Supporting Obligation.

 

1



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

Agent: as defined in the preamble hereto.

Agreement: as defined in the preamble hereto.

Borrower: as defined in the preamble hereto.

Borrower Hedging Agreement Obligations: the collective reference to all
obligations and liabilities of Borrower (including interest accruing at the then
applicable rate provided in any Qualified Hedging Agreement to which Borrower is
a party after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Qualified Counterparty, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, any such Qualified Hedging
Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the relevant Qualified Counterparty that are
required to be paid by Borrower pursuant to the terms of any such Qualified
Hedging Agreement).

Borrower Obligations: the collective reference to (i) the Loan Document
Obligations of Borrower, (ii) the Borrower Hedging Agreement Obligations,
(iii) all guarantee obligations of Borrower pursuant to Section 2.1(b) hereof in
respect of the Guarantor Hedging Agreement Obligations of each Guarantor and
(iv) all other obligations and liabilities of Borrower, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement (including ARTICLE 3 hereof) or any other Loan Document to which
Borrower is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Agent or to the other
Secured Parties that are required to be paid by Borrower pursuant to the terms
of this Agreement or any other Loan Document).

Collateral: as defined in Section 3.1.

Collateral Account: any collateral account as defined in Section 6.1 and
established by the Agent as provided in Section 6.1 or 6.4.

Contract Rights: all rights, title and interests in and to all “contracts,” as
such term is defined in the Uniform Commercial Code of any applicable
jurisdiction, now owned or hereafter acquired by any Grantor, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Grantor may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

Control Account: a Securities Account over which the Agent has Control.

Copyrights: (a) all copyrights of Grantor arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including those
registered copyrights listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
and (b) the right to obtain all renewals thereof.

 

2



--------------------------------------------------------------------------------

Credit Agreement: as defined in the preamble hereto.

Deposit Account: (a) the Funding Account and (b) as defined in the Uniform
Commercial Code of any applicable jurisdiction and, in any event, including any
demand, time, savings, passbook or like account maintained with a depositary
institution.

Excluded Assets: the collective reference to (i) any contract, General
Intangible, copyright license, patent license or, trademark license
(collectively, “Intangible Assets”), in each case to the extent the grant by the
relevant Grantor of a security interest pursuant to this Agreement in such
Grantor’s right, title and interest in such Intangible Asset (a) is prohibited
by legally enforceable provisions of any contract, agreement, instrument or
indenture governing such Intangible Asset, the execution, delivery or existence
of which is not prohibited under the Credit Agreement, (b) would give any other
party to such contract, agreement, instrument or indenture a legally enforceable
right to terminate its obligations thereunder or (c) is permitted only with the
consent of another party to such contract, agreement, instrument or indenture,
if the requirement to obtain such consent is legally enforceable and such
consent has not been obtained; provided that in any event any Receivable arising
from or any money or other amounts due or to become due under any such
Intangible Asset or contract, agreement, instrument or indenture shall not be
Excluded Assets to the extent that any of the foregoing is (or if it contained a
provision limiting the transferability or pledge thereof would be) subject to
Section 9-406 of the UCC, (ii) any intent-to-use trademark or service mark
applications, provided that upon submission and acceptance by the United States
Patent and Trademark Office of an amendment to allege use, such intent-to-use
trademark or service mark shall constitute collateral, and (iii) Deposit
Accounts that are maintained exclusively as payroll accounts or payroll tax
withholding accounts.

Governmental Requirement: any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
including Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

Grantors: as defined in the preamble hereto.

Guarantor Hedging Agreement Obligations: with respect to a Guarantor, the
collective reference to all obligations and liabilities of such Guarantor
(including interest accruing at the then applicable rate provided in any
Qualified Hedging Agreement to which such Guarantor is a party after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any such Qualified Hedging
Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the relevant Qualified Counterparty that are
required to be paid by such Guarantor pursuant to the terms of any such
Qualified Hedging Agreement).

Guarantor Obligations: with respect to a Guarantor, the collective reference to
(i) any Guarantor Hedging Agreement Obligations of such Guarantor, (ii) all
guarantee obligations of such Guarantor pursuant to Section 2.1(a) hereof in
respect of Borrower Obligations and (iii) all other obligations and liabilities
of such Guarantor, whether direct or indirect, absolute or contingent, due or to
become due, or

 

3



--------------------------------------------------------------------------------

now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement (including ARTICLE 3 hereof) or any other Loan
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, fees, reimbursement obligations, indemnities, costs,
expenses (including all fees and disbursements of counsel to the Agent or to the
other Secured Parties that are required to be paid by such Guarantor pursuant to
the terms of this Agreement or any other Loan Document) or otherwise.

Guarantors: the collective reference to each Grantor, excluding Borrower.

Holdings: as defined in the preamble hereto.

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the copyrights,
the copyright licenses, the patents, the patent licenses, the trademarks and the
trademark licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note: any promissory note evidencing loans made by any Grantor to
any Loan Party, Subsidiary or other Affiliate.

Investment Property: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC and (ii) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Capital Stock.

Issuers: the collective reference to each issuer of any Investment Property.

Lenders: as defined in the preamble hereto.

Loan Document Obligations: the collective reference to the unpaid principal of
and interest on the Loans and all other obligations and liabilities of Borrower
to the Agent or any Lender (including interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement (other than
pursuant to Section 2.1(b) hereof) or any other Loan Document, or any other
document made, delivered or given in connection herewith or therewith, in each
case whether on account of principal, interest, fees, reimbursement obligations,
indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Agent or to any Lender that are required to be
paid by Borrower pursuant to the Credit Agreement or any other Loan Document) or
otherwise.

Obligations: collectively, the Borrower Obligations and the Guarantor
Obligations.

Patents: (a) all letters patent of any Grantor of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 5, (b) all applications for letters
patent of Grantor of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including any of the foregoing
referred to in Schedule 5 and (c) all rights of Grantor to obtain any reissues
or extensions of the foregoing.

 

4



--------------------------------------------------------------------------------

Pledged Capital Stock: the collective reference to all Pledged Partnership
Interests, Pledged LLC Interests and Pledged Stock.

Pledged Collateral: collectively, the Pledged Notes, the Pledged Capital Stock,
any other Investment Property of any Grantor, all certificates or other
instruments representing any of the foregoing and all Security Entitlements of
any Grantor in respect of any of the foregoing. Pledged Collateral may be
General Intangibles, Instruments or “investment property” as such term is
defined in Section 9-102(a)(49) of the UCC.

Pledged LLC Interests: all membership interests held of record or beneficially
owned by any Grantor, including any membership interests listed on Schedule 1,
as the same may be amended or supplemented from time to time by written notice
from the relevant Grantor to the Agent, together with all of such Grantor’s
right, title and interest as a member of any limited liability company and all
of such Grantor’s right, title and interest in, to and under any limited
liability company agreement or regulations to which it is a party.

Pledged Notes: all Intercompany Notes at any time issued and all other
promissory notes issued to or held by a Grantor (other than promissory notes
issued in connection with extensions of trade credit by such Grantor in the
ordinary course of business).

Pledged Partnership Interests: all partnership interests held of record or
beneficially owned by any Grantor, including any partnership interests listed on
Schedule 1, as the same may be amended or supplemented from time to time by
written notice from the relevant Grantor to the Agent, together with all right,
title and interest of such Grantor as a limited or general partner in all
partnerships and all right, title and interest of such Grantor in, to and under
any partnership agreements to which it is a party.

Pledged Stock: all shares of Capital Stock held of record or beneficially owned
by any Grantor, together with any other shares, stock certificates, interests,
options or rights of any nature whatsoever in respect of any Capital Stock of
any Loan Party issued or granted to, or held by, any Grantor while this
Agreement is in effect, including any Capital Stock listed on Schedule 1, as the
same may be amended or supplemented from time to time by written notice from the
relevant Grantor to the Agent.

Prima: as defined in the preamble hereto.

Prima Pledged Capital Stock: all Pledged Capital Stock of Prima that is owned by
a Specified Party.

Proceeds: all “proceeds” as such term is defined in Section 9-102(a)(64) of the
UCC and, in any event, including all dividends, distributions or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto.

Receivable: any right of a Grantor to payment for goods sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including any Account).

Secured Parties: the collective reference to the Agent and the Lenders and, with
respect to any Borrower Hedging Agreement Obligations or Guarantor Hedging
Agreement Obligations, any Qualified Counterparty that has agreed to be bound by
the provisions of Section 7.2 hereof as if it were a party hereto and by the
provisions of Article VIII of the Credit Agreement as if it were a Lender party
thereto.

Securities Act: the Securities Act of 1933, as amended.

 

5



--------------------------------------------------------------------------------

Security: as defined in Section 3.3.

Specified Parties: Holdings and Prima.

Specified Pledged Capital Stock: all Pledged Capital Stock of a Loan Party or a
subsidiary of a Loan Party that is owned by a Specified Party.

Trademarks: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers of any Grantor, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including any of the foregoing referred to in Schedule 5
and (b) the right to obtain all renewals thereof.

UCC: the Uniform Commercial Code as from time to time in effect in the State of
New York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Agent’s and the Secured Parties’ security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions; provided, further, that if the UCC is amended after
the date hereof, such amendment will not be given effect for the purposes of
this Agreement if and to the extent the result of such amendment would be to
limit or eliminate any item of Collateral.

Vehicles: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles both (i) that are covered by a certificate of title law of
any state and, in any event, shall include all tires and appurtenances to any of
the foregoing and (ii) perfection of a security interest in which may not be
effected by the filing of a financing statement under the Uniform Commercial
Code.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement unless otherwise specified.

(d) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any and all times such reference
becomes operative.

 

6



--------------------------------------------------------------------------------

(e) The term “including” means “including without limitation” except when used
in the computation of time periods.

(f) The term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

(g) The terms “Lender,” “Issuer,” “Agent” and “Secured Party” include their
respective successors.

(h) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

(i) Terms defined in the UCC not otherwise defined herein shall have the
respective meanings ascribed thereto in the UCC.

ARTICLE 2. GUARANTEE

2.1 Guarantee.

(a) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Agent, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by Borrower when due (whether at
stated maturity, by acceleration or otherwise) of the Borrower Obligations
(other than, in the case of each Guarantor, Borrower Obligations arising
pursuant to Section 2.1(b) in respect of Guarantor Hedging Agreement Obligations
in respect of which such Guarantor is a primary obligor).

(b) Borrower hereby unconditionally and irrevocably guarantees to the Agent, for
the ratable benefit of the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by each Guarantor when due (whether at stated maturity, by
acceleration or otherwise) of the Guarantor Hedging Agreement Obligations of
such Guarantor.

(c) Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents shall (A) in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors and (B) be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any applicable provisions of any applicable state law
(after giving effect to the right of contribution established in Section 2.2),
and (ii) this Section 2.1(c) shall not affect the liability of the Borrower
under the Loan Documents.

(d) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this ARTICLE 2 or
affecting the rights and remedies of the Agent or any Secured Party hereunder.

(e) Borrower agrees that the Guarantor Hedging Agreement Obligations may at any
time and from time to time exceed the amount of the liability of Borrower under
this ARTICLE 2 without impairing the guarantee of Borrower contained in this
ARTICLE 2 or affecting the rights and remedies of the Agent or any Secured Party
hereunder.

 

7



--------------------------------------------------------------------------------

(f) Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purposes of this guarantee without demand or notice to
Guarantor.

(g) Borrower agrees that if the maturity of the Guarantor Hedging Agreement
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purposes of this guarantee without demand or
notice to Borrower.

(h) Subject to Section 8.14 hereof, the guarantees contained in this ARTICLE 2
shall remain in full force and effect until all the Borrower Obligations (other
than Borrower Obligations arising under Section 2.1(b) hereof) and the
obligations of each Guarantor under its guarantee contained in this ARTICLE 2
(other than Guarantor Obligations in respect of Borrower Obligations arising
under Section 2.1(b) hereof) shall have been satisfied by full and final payment
in cash and the Commitments shall be terminated, notwithstanding that from time
to time during the term of the Credit Agreement Borrower may be free from any
Borrower Obligations and any or all of the Guarantors may be free from their
respective Guarantor Hedging Agreement Obligations.

(i) No payment made by Borrower, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Agent or any Secured Party from
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations or the Guarantor Hedging Agreement Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Borrower
or any Guarantor under this ARTICLE 2 (other than any payment made by such
Guarantor or Borrower in respect of the Borrower Obligations or the Guarantor
Hedging Agreement Obligations, respectively, or any payment received or
collected from Borrower or such Guarantor in respect of the Borrower Obligations
or the Guarantor Hedging Agreement Obligations, respectively), and Guarantors
and Borrower shall, subject to Section 2.3, remain liable for the Borrower
Obligations and the Guarantor Hedging Agreement Obligations up to the maximum
liability of Borrower or such Guarantor hereunder until the Loan Document
Obligations are fully and finally paid in cash and the Commitments are
terminated.

2.2 Right of Contribution.

(a) Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder in respect
of any Borrower Obligation, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.

(b) Borrower and each Guarantor agree that to the extent that Borrower or any
Guarantor shall have paid more than its proportionate share of any payment made
hereunder in respect of any Guarantor Hedging Agreement Obligation or Borrower
Obligation arising under Section 2.1(a) or 2.1(b) hereof in respect of such
Guarantor Hedging Agreement Obligation or Borrower Obligation, as the case may
be, Borrower or such Guarantor, as the case may be, shall be entitled to seek
and receive contribution from and against Borrower and any other Guarantor which
has not paid its proportionate share of such payment.

(c) Borrower’s and each Guarantor’s right of contribution under this Section 2.2
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
Borrower or any Guarantor to the Agent and the Secured Parties, and Borrower and
each Guarantor shall remain liable to the Agent and the Secured Parties for the
full amount guaranteed by Borrower or such Guarantor hereunder.

 

8



--------------------------------------------------------------------------------

2.3 Subrogation. Notwithstanding any payment made by Borrower or any Guarantor
hereunder or any set-off or application of funds of Borrower or any Guarantor by
the Agent or any Secured Party, neither Borrower nor any Guarantor shall be
entitled to be subrogated to any of the rights of the Agent or any Secured Party
against Borrower or any other Guarantor or any collateral security or guarantee
or right of offset held by the Agent or any Secured Party for the payment of the
Borrower Obligations or the Guarantor Hedging Agreement Obligations, as
applicable, nor shall Borrower or any Guarantor seek or be entitled to seek any
contribution or reimbursement from Borrower or any other Guarantor in respect of
payments made by Borrower or such Guarantor hereunder, until all amounts owing
to the Agent and the Secured Parties by Borrower on account of the Borrower
Obligations and by each Guarantor on account of the Guarantor Hedging Agreement
Obligations are fully and finally paid in cash and the Commitments are
terminated. If any amount shall be paid to Borrower or any Guarantor on account
of such subrogation rights at any time when all of the Borrower Obligations and
Guarantor Hedging Agreement Obligations shall not have been fully and finally
paid in cash, such amount shall be held by Borrower or such Guarantor in trust
for the Agent and the Secured Parties, segregated from other funds of Borrower
or such Guarantor, and shall, forthwith upon receipt by Borrower or such
Guarantor, be turned over to the Agent in the exact form received by Borrower or
such Guarantor (duly indorsed by Borrower or such Guarantor to the Agent (or its
designee), if required), to be applied against the Borrower Obligations or the
Guarantor Hedging Agreement Obligations, as applicable, whether matured or
unmatured, in the order specified in the Credit Agreement.

2.4 Amendments, etc. with respect to the Borrower Obligations. Borrower and each
Guarantor shall remain obligated hereunder notwithstanding that (a) without any
reservation of rights against Borrower or any Guarantor and without notice to or
further assent by Borrower or any Guarantor, any demand for payment of any of
the Borrower Obligations or Guarantor Hedging Agreement Obligations made by the
Agent or any Secured Party may be rescinded by the Agent or such Secured Party
and any of the Borrower Obligations or Guarantor Hedging Agreement Obligations
continued; (b) the Borrower Obligations, the Guarantor Hedging Agreement
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee herefore or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, restated, modified, accelerated, compromised, waived, surrendered or
released by the Agent or any Secured Party (with such consent of Borrower or any
Guarantor as shall be required under the Loan Documents or Qualified Hedging
Agreement, as applicable); (c) the Qualified Hedging Agreements, the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, restated, modified,
supplemented or terminated, in whole or in part, as the Agent (or the Required
Lenders or all Lenders, as the case may be) may (with the consent of Borrower
and any Guarantor as shall be required thereunder) deem advisable from time to
time; and (d) any collateral security, guarantee or right of offset at any time
held by the Agent or any Secured Party for the payment of the Borrower
Obligations or Guarantor Hedging Agreement Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Agent nor any Secured Party shall,
except to the extent set forth herein, have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or Guarantor Hedging Agreement Obligations or for the guarantees
contained in this ARTICLE 2 or any Property subject thereto.

2.5 Guarantees Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations (other than any notice with
respect to any Guarantor Hedging Agreement Obligation with respect to which such
Guarantor is a primary obligor and to which it is entitled pursuant to the
applicable Qualified Hedging Agreement) and notice of or proof of reliance by
the Agent or any Secured Party upon the guarantee contained in this ARTICLE 2 or
acceptance of the guarantee contained in this ARTICLE 2; the Borrower
Obligations, and any of them, shall conclusively

 

9



--------------------------------------------------------------------------------

be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE 2;
and all dealings between the Grantors, on the one hand, and the Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantees contained in this
ARTICLE 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or any of the
Guarantors with respect to the Borrower Obligations (other than any diligence,
presentment, protest, demand or notice with respect to any Guarantor Hedging
Agreement Obligation with respect to which such Guarantor is a primary obligor
and to which it is entitled pursuant to the applicable Qualified Hedging
Agreement). Each Guarantor understands and agrees that the guarantee of such
Guarantor contained in this ARTICLE 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security herefore or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Agent or any Secured Party, (ii) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by any Person against the Agent or any Secured Party, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this ARTICLE 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against Borrower or any Guarantor, the Agent or any Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Agent or any Secured Party to make any such demand, to pursue such other rights
or remedies or to collect any payments from Borrower, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
under this ARTICLE 2, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Agent or any
Secured Party against any Guarantor under this ARTICLE 2. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

(b) Borrower waives any and all notice of the creation, renewal, extension or
accrual of any of the Guarantor Hedging Agreement Obligations and notice of or
proof of reliance by the Agent or any Secured Party upon the guarantee by
Borrower contained in this ARTICLE 2 or acceptance of the guarantee by Borrower
contained in this ARTICLE 2; the Guarantor Hedging Agreement Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee by Borrower contained in this ARTICLE 2; and all dealings between
Borrower and any of the Guarantors, on the one hand, and the Agent and the
Secured Parties, on the other hand, with respect to any Guarantor Hedging
Agreement Obligation likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee by Borrower contained in this ARTICLE
2. Borrower waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon Borrower with respect to the
Guarantor Hedging Agreement Obligations. Borrower understands and agrees that
the guarantee by Borrower contained in this ARTICLE 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Guarantor Hedging Agreement
Obligations or any other collateral security herefore or guarantee or right of
offset with respect thereto at any time or from time to time held by the Agent
or any Secured Party, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Borrower, the Guarantors or any other Person against the Agent or
any Secured Party, or (iii) any other

 

10



--------------------------------------------------------------------------------

circumstance whatsoever (with or without notice to or knowledge of Borrower or
any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the applicable Guarantor for the applicable
Guarantor Hedging Agreement Obligations, or of Borrower under its guarantee
contained in this ARTICLE 2, in bankruptcy or in any other instance. When making
any demand under this ARTICLE 2 or otherwise pursuing its rights and remedies
under this ARTICLE 2 against Borrower, the Agent or any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any Guarantor or any other
Person or against any collateral security or guarantee for the Guarantor Hedging
Agreement Obligations or any right of offset with respect thereto, and any
failure by the Agent or any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from any Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve Borrower of any obligation or liability under this ARTICLE 2,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Agent or any Secured Party against
Borrower under this ARTICLE 2. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantees contained in this ARTICLE 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations or, prior to the payment in
full of the Loan Document Obligations, Guarantor Hedging Agreement Obligations
is rescinded or must otherwise be restored or returned by the Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its Property,
or otherwise, all as though such payments had not been made.

2.7 Payments. Borrower and each Guarantor hereby guarantee that payments by it
hereunder will be paid to the Agent without set-off or counterclaim (a) in the
case of payments made in respect of Borrower Obligations arising under the
Credit Agreement or any other Loan Document in Dollars at the Payment Office
specified in the Credit Agreement and (b) in the case of payments made in
respect of any Guarantor Hedging Agreement Obligations, in the currency and at
the place specified in the applicable Qualified Hedging Agreement.

ARTICLE 3. GRANT OF SECURITY INTEREST

3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims described on Schedule 6 hereto and all other
Commercial Tort Claims to the extent they have been notified to the Agent
pursuant to Section 5.12;

(d) all Contract Rights;

(e) all Deposit Accounts;

(f) all Documents;

 

11



--------------------------------------------------------------------------------

(g) all Equipment;

(h) all General Intangibles, including all Payment Intangibles;

(i) all Instruments;

(j) all Inventory;

(k) all Investment Property, including all Securities Accounts, and all
Commodity Accounts;

(l) all Letter-of-Credit Rights;

(m) all other personal property not described above;

(n) all books and records pertaining to the Collateral;

(o) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing; and

(p) all property of such Grantor held by the Agent or any other Secured Party,
including all property of every description, in the possession or custody of or
in transit to the Agent or such Secured Party for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor, or as to
which such Grantor may have any right or power;

provided, however, that the Collateral shall not include, and the security
interests created under this Agreement shall not extend to, any asset of such
Grantor to the extent (but only so long as) such asset constitutes an Excluded
Asset.

3.2 Grant of Security Interest in Collateral. Each Grantor, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, hereby collaterally assigns, mortgages, pledges and hypothecates to
the Agent for the benefit of the Secured Parties, and grants to the Agent for
the benefit of the Secured Parties, a lien on and security interest in, all of
its right, title and interest in, to and under the Collateral.

3.3 Transfer of Collateral. All Certificated Securities and, to the extent
required by Section 5.3, all Instruments and Chattel Paper included in the
Collateral shall be delivered to and held pursuant hereto by the Agent or a
Person designated by the Agent and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, and accompanied by any required transfer tax stamps to
perfect a security interest in the Collateral in favor of the Agent.
Notwithstanding the preceding sentence, at the Agent’s discretion, all Pledged
Capital Stock that is a “security” within the meaning of Sections 8-102 and
8-103 of the New York UCC (a “Security”) must be delivered or transferred in
such manner as to permit the Agent to be a “protected purchaser” to the extent
of its security interest as provided in Section 8-303 of the UCC (if the Agent
otherwise qualifies as a protected purchaser).

 

12



--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to Borrower
thereunder, each Grantor hereby represents and warrants to the Agent and each
Lender that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Article III of the Credit Agreement
as they relate to such Guarantor or to the Transaction Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, and the Agent and each Lender shall be entitled to rely on
each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to a Loan Party’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement and
the other Permitted Liens, such Grantor owns each item of such Grantor’s
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of, or assigned to, the Agent, for the ratable benefit of
the Secured Parties, pursuant to this Agreement or are listed on Schedule
3.21(a)-2 or Schedule 3.21(a)-3 to the Credit Agreement, provided that all
financing statements listed on Schedule 3.21(a)-3 to the Credit Agreement shall
be terminated on or prior to the Funding Date.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) (i) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in completed and
duly executed form), (ii) with respect to any Vehicles, upon completion of such
actions as may be requested by the Agent pursuant to Section 5.5, (iii) with
respect to any Pledged Capital Stock which constitutes Securities and which are
not evidenced by a certificate, the delivery of an Instructions Agreement in the
form of Annex A, (iv) with respect to the Funding Account, upon the execution by
the Depositary Bank, Borrower and the Agent of the Depositary Agreement,
(v) with respect to each other Deposit Account, upon the execution by the
depositary bank, the relevant Grantor and the Agent of a Deposit Account Control
Agreement substantially in the form of Exhibit C to the Credit Agreement or
other form satisfactory to Agent and (vi) with respect to Letter-of-Credit
Rights, upon the Agent taking control thereof, to its satisfaction, in
accordance with section 9-107 of the UCC, will constitute valid perfected
security interests in all of the Collateral in favor of the Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, which security interest is enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for
Permitted Liens.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of incorporation, formation or organization,
identification number from the jurisdiction of incorporation, formation or
organization (if any), and the location of such Grantor’s chief executive office
or principal place of business, as the case may be, are specified on Schedule 3.
Such Grantor has furnished to the Agent a certified certificate of incorporation
or other Constituent Document and a long form good standing certificate as of a
date which is recent to the date hereof. No Grantor has changed its location (as
defined in Section 9-307 of the UCC) or changed its name except in accordance
with Section 5.6.

 

13



--------------------------------------------------------------------------------

4.5 Inventory and Equipment. On the date hereof, all of the Inventory and the
Equipment (other than mobile goods and Inventory or Equipment in transit) of
such Grantor are kept on the properties covered by Mortgages or as listed on
Schedule 4.

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Investment Property.

(a) The Pledged Capital Stock, pledged by such Grantor hereunder, constitutes
all the issued and outstanding shares of all classes of the Capital Stock of
each Issuer of such Capital Stock owned by such Grantor.

(b) All of the Pledged Capital Stock has been duly and validly issued and is
fully paid and nonassessable.

(c) Each of the Pledged Notes, if any, pledged by such Grantor hereunder
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

(e) No Person other than the Agent has Control over any Pledged Capital Stock of
such Grantor.

(f) All such action as may be required under the Constituent Document governing
any Pledged Capital Stock has been taken such that, upon the occurrence and
during the continuance of an Event of Default, the Agent shall be entitled to
exercise all of the rights of such Grantor therein, and the Agent or any
transferee or assignee thereof shall become a member, partner or shareholder, as
the case may be, of such Person entitled to participate in the management
thereof and, upon the transfer of the entire interest of such Grantor, such
Grantor shall cease to be a member, partner or shareholder, as the case may be,
thereof.

(g) Other than the Pledged Capital Stock as to which the Agent has received an
Instructions Agreement in the form of Annex A hereto and has Control thereof,
such Grantor holds no Pledged Collateral other than (i) that constituting
certificated Securities or Instruments in the possession of and delivered to the
Agent or (ii) that consisting of Security Entitlements that are held in a
Control Account.

4.8 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Agent to the extent required by Section 5.3.

(b) None of the obligors on any Receivable is a Governmental Authority.

 

14



--------------------------------------------------------------------------------

(c) The amounts that have been represented by such Grantor to the Secured
Parties from time to time as owing to such Grantor in respect of the Receivables
are accurate in all material respects.

4.9 Intellectual Property.

(a) Schedule 5 lists all Intellectual Property of Grantor on the date hereof
separately identifying that owned by Grantor and that licensed to Grantor. On
the date hereof, Grantor owns or has the valid right to use all Intellectual
Property of Grantor described on Schedule 5. No material claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does such Grantor know of any valid basis for any such claim. To
the knowledge of Grantor, such Intellectual Property does not infringe the
intellectual property rights of any other Person. The Intellectual Property set
forth on Schedule 5 for Grantor constitutes all of the intellectual property
rights necessary for Grantor to conduct its business.

(b) Except as set forth in Schedule 5, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which Grantor is the licensor or franchisor.

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or Grantor’s
rights in, any Intellectual Property in any respect that could reasonably be
expected to have a Material Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

4.10 Deposit Accounts and Securities Accounts. Schedule 6 sets forth a complete
and correct list of all Deposit Accounts and Securities Accounts of the Grantors
on the date hereof.

4.11 Commercial Tort Claims.

(a) Except as set forth on Schedule 7, there are no Commercial Tort Claims of
the Grantors in existence on the date hereof.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Schedule 7 against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the Agent, for
the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase such
Collateral from Grantor, which security interest shall be prior to all other
Liens on such Collateral except Permitted Liens.

4.12 Benefit to Guarantors. Borrower is or may become a member of an affiliated
group of companies that includes the Guarantors and Borrower and the Grantors
are engaged in related businesses. Each Grantor’s guaranty and security
obligations pursuant to this Agreement reasonably may be expected to benefit it,
directly or indirectly; and each Guarantor has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and Borrower.

 

15



--------------------------------------------------------------------------------

ARTICLE 5. COVENANTS

Each Grantor covenants and agrees with the Agent and the Secured Parties that,
from and after the date of this Agreement until the Obligations shall have been
satisfied by full and final payment in cash and the Commitments shall have
terminated:

5.1 Specified Parties.

(a) Neither Specified Party shall (i) create or suffer to exist any Lien upon or
with respect to any of the Specified Pledged Capital Stock or the Prima Pledged
Capital Stock, except the security interest created by this Agreement; (ii) use
or permit any Collateral to be used unlawfully or in violation of any provision
of this Agreement, any other Loan Document, any policy of insurance covering the
Collateral or any Requirement of Law, any Contractual Obligation or any
Transaction Document; (iii) sell, transfer or assign (by operation of law or
otherwise) any Specified Pledged Capital Stock; (iv) enter into any agreement or
undertaking restricting the right or ability of any Specified Party or the Agent
to sell, assign or transfer any of the Collateral, except in the case of
Collateral other than Specified Pledged Capital Stock, for a sale, assignment or
transfer that does not involve any Affiliate of any Specified Party; and
(v) permit any Collateral to be located outside the United States of America.
Each Specified Party shall promptly notify the Agent of its entry into any
agreement or assumption of undertaking that restricts the ability to sell,
assign or transfer any of the Collateral, other than such agreements or
assumptions of undertaking entered into in the ordinary course of business and
consistent with past practices.

5.2 Covenants in the Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure of Borrower to cause
such Guarantor or its Subsidiaries to take such action or to refrain from taking
such action. Each Specified Party shall comply with all covenants contained in
the Credit Agreement that expressly apply to such Specified Party.

5.3 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Agent, duly indorsed in a manner satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement, or, if consented to or requested by the
Agent, shall mark all such Instruments, Certificated Securities and Chattel
Paper with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Chambers Energy
Management, LP, as Agent”; provided that the Grantors shall not be obligated to
deliver to the Agent any Instruments (other than Pledged Notes) or Chattel Paper
held by any Grantor at any time to the extent that the aggregate face amount of
all such Instruments and Chattel Paper held by all Grantors at such time does
not exceed $25,000; provided, further, however, that so long as no Event of
Default has occurred, the Agent shall deliver to the Grantors, upon reasonable
request, any such Instrument or Chattel Paper in connection with the collection
thereof.

5.4 Intentionally Omitted.

5.5 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

16



--------------------------------------------------------------------------------

(b) Such Grantor will furnish to the Agent and the Lenders from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection with the
Collateral as the Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby, and (ii) in the case of Investment Property, Deposit Accounts
and Letter-of-Credit Rights, taking any actions necessary to enable the Agent to
obtain and maintain Control with respect thereto.

(d) Notwithstanding the foregoing, in no event shall the Agent have any
obligation to monitor the perfection or continuation of perfection or the
sufficiency or validity of any security interest in or related to the
Collateral.

5.6 Changes in Name; Location, etc.

(a) Except upon 15 days’ prior written notice to the Agent and delivery to the
Agent of all additional financing statements and other documents reasonably
requested by the Agent to maintain the validity, perfection and priority of the
security interests provided for herein, such Grantor will not:

(i) change its jurisdiction of organization or the location of its chief
executive office or principal place of business from that referred to in
Section 4.4; or

(ii) change its name, identity or corporate structure to such an extent that any
financing statement filed in connection with this Agreement would become
misleading.

(b) Such Grantor will keep and maintain at its own cost and expense satisfactory
and complete records of the Collateral, including a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with the Collateral.

5.7 Notices. Such Grantor will advise the Agent and the Lenders promptly, in
reasonable detail, of any Lien (other than security interests created hereby or
Permitted Liens) on any of the Collateral which could adversely affect the
ability of the Agent to exercise any of its remedies hereunder.

5.8 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether now existing or hereinafter
acquired and whether in addition to, in substitution of, as a conversion of, or
in exchange for, any Pledged Capital Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Agent and the Secured
Parties, hold the same in trust for the Agent and the Secured Parties and
deliver the same forthwith to the Agent in the exact form received, duly
indorsed by such Grantor to the Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor, to
be held by the Agent, subject to the terms hereof, as additional collateral
security for the Obligations.

 

17



--------------------------------------------------------------------------------

(b) Any sums paid upon or in respect of any Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of such
Investment Property, or any cash or property shall be distributed upon or with
respect to such Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, or any property (other than cash) shall at any time be distributed, the
cash or property so distributed shall, unless otherwise subject to a perfected
security interest in favor of the Agent, be delivered to the Agent to be held by
it hereunder as additional collateral security for the Obligations. If any sums
of money or property so paid or distributed in respect of such Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to the Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations. Notwithstanding the
foregoing, such Grantor shall not be required to pay over to the Agent or
deliver to the Agent as Collateral any proceeds of any liquidation or
dissolution of any Issuer, or any distribution of capital or property in respect
of any such Investment Property, to the extent that such liquidation,
dissolution or distribution, if treated as a Disposition of the relevant Issuer,
would be permitted by Section 6.5 of the Credit Agreement.

(c) Without the prior written consent of the Agent, such Grantor shall not
(i) vote to enable, or take any other action to permit, any Issuer to issue any
Capital Stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock or other equity securities of any nature of any Issuer, unless
such securities are delivered to the Agent, concurrently with the issuance
thereof, to be held by the Agent as Collateral, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any Investment Property or Proceeds thereof, or any interest therein, except
for the security interests created by this Agreement, (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Agent to sell, assign or transfer any of the Pledged Collateral or the Proceeds
thereof or (v) issue any certificate representing Pledged Capital Stock unless
delivered to the Agent pursuant to the terms hereof.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Capital Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) with respect to the
Pledged Capital Stock issued by it and (iii) the terms of Sections 6.3(c) and
6.6 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.6 with respect to the Pledged
Capital Stock issued by it.

(e) Such Grantor shall not grant to any Person other than the Agent and shall
not permit any Person other than the Agent to have, Control over any Deposit
Account or Investment Property.

(f) Such Grantor will not agree to any amendment of the limited liability
company agreement, regulations, partnership agreement or other organizational
document or agreement of any Issuer or any other Person that in any way
adversely affects the perfection of the security interest of the Agent in the
Pledged Capital Stock pledged by such Grantor hereunder, including any amendment
electing to treat such Pledged Capital Stock as a Security without the prior
written consent of the Agent.

 

18



--------------------------------------------------------------------------------

(g) Each Grantor that is an Issuer of any Pledged Capital Stock which
constitutes Securities and which are not evidenced by any certificate shall, and
shall cause each other Issuer of any such Pledged Capital Stock, concurrently
with the making of this Agreement to, execute and deliver an Instructions
Agreement, attached hereto as Annex A, to the Agent.

5.9 Receivables. Other than in the ordinary course of business, such Grantor
will not (a) grant any extension of the time of payment of any Receivable,
(b) compromise or settle any Receivable for less than the full amount thereof,
(c) release, wholly or partially, any Person liable for the payment of any
Receivable, (d) allow any credit or discount whatsoever on any Receivable or
(e) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof. Such Grantor will deliver to the Agent a
copy of each material demand, notice or document received by such Grantor that
questions or calls into doubt the validity or enforceability of more than 5% of
the aggregate amount of the then outstanding Receivables of all Grantors.

5.10 Intellectual Property

(a) Grantor (either itself or through licensees) will (i) continue to use each
trademark necessary for the continued operation of its business on each and
every trademark class of goods applicable to its current line as reflected in
its current catalogs, brochures and price lists in order to maintain such
trademark in full force free from any claim of abandonment for non-use, (ii) use
such trademark with the appropriate notice of registration and all other notices
and legends required by applicable Requirements of Law and (iii) not (and not
permit any licensee thereof to) do any act or knowingly omit to do any act
whereby such trademark may become invalidated or impaired in any way.

(b) Grantor (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any material patent may become forfeited,
abandoned or dedicated to the public.

(c) Grantor (either itself or through licensees) (i) will employ each material
copyright and (ii) will not (and will not permit any licensee thereof to) do any
act or knowingly omit to do any act whereby any material portion of the
copyrights may become invalidated or otherwise impaired. Grantor will not
(either itself or through licensees) do any act whereby any material portion of
the copyrights may fall into the public domain.

(d) Grantor (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any trade secret which is material
Intellectual Property may become publicly available or otherwise unprotectable.

(e) Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(f) Grantor will notify the Agent and the Lenders promptly if it knows that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding Grantor’s ownership of, or the validity of, any material
Intellectual Property or Grantor’s right to register the same or to own and
maintain the same.

(g) Whenever Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any

 

19



--------------------------------------------------------------------------------

other country or any political subdivision thereof, Grantor shall report such
filing to the Agent on or before the fifth Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Agent,
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Agent may reasonably request to
evidence the Agent and the Secured Parties’ security interest in any copyright,
patent or trademark and the goodwill and general intangibles of Grantor relating
thereto or represented thereby.

(h) Grantor will take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application
relating to any material Intellectual Property (and to obtain the relevant
registration) and to maintain each registration of the material Intellectual
Property, including filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(i) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, Grantor shall (i) take all
reasonable actions under the circumstances to protect such Intellectual Property
and (ii) if such Intellectual Property is of material economic value, promptly
notify the Agent after it learns thereof.

5.11 Vehicles. Within 60 days after request of the Agent and, with respect to
any Vehicles acquired by such Grantor subsequent to the date of any such
request, within 30 days after the date of acquisition thereof, such Grantor
shall file all applications for certificates of title/ownership indicating the
Agent’s first priority security interest in the Vehicle covered by such
certificate, and any other necessary documentation, in each office in each
jurisdiction which the Agent shall reasonably deem necessary, to perfect its
security interests in the Vehicles, and deliver or cause to be delivered the
original certificates of title/ownership as so marked to the Agent. Such Grantor
shall promptly notify the Agent in writing after the acquisition of any Vehicle
if, after giving effect to such acquisition, the aggregate book value of all
Vehicles owned by such Grantor is greater than $250,000.

5.12 Commercial Tort Claims. If any Grantor shall at any time commence a suit,
action or proceeding with respect to any Commercial Tort Claim held by it with a
value which such Grantor reasonably believes to be of $50,000 or more, such
Grantor shall promptly notify the Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Agent for the
benefit of the Secured Parties in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Agent.

5.13 Additional Grantors. If, pursuant to applicable provisions of the Credit
Agreement, any Loan Party shall be required to cause any Subsidiary that is not
a Grantor or a Guarantor to become a Grantor and Guarantor hereunder, such
Subsidiary shall execute and deliver to the Agent a Joinder Agreement in the
form of Annex B to this Agreement and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor and
Guarantor party hereto on the Closing Date.

ARTICLE 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) The Agent shall have the right to verify the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may reasonably
require in connection with such test verifications.

 

20



--------------------------------------------------------------------------------

At any time and from time to time after the occurrence and during the
continuance of an Event of Default, upon the Agent’s request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

(b) The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables, subject to the Agent’s direction and control after the occurrence
and during the continuance of an Event of Default, and the Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Receivables, when collected by any Grantor, (i) shall be forthwith (and, in
any event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Agent if required, in a Deposit
Account maintained under the sole dominion and control of the Agent for the
benefit of the Secured Parties (a “Collateral Account”), subject to withdrawal
by the Agent for the account of the Secured Parties only as provided in
Section 6.5 and (ii) until so turned over, shall be held by such Grantor in
trust for the Agent and the Secured Parties, segregated from other funds of such
Grantor. If requested by the Agent, each such deposit of Proceeds of Receivables
into a Collateral Account shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At any time after the occurrence and during the continuance of an Event of
Default, at the Agent’s request, each Grantor shall deliver to the Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including all original orders,
invoices and shipping receipts.

(d) At any time after the occurrence and during the continuance of an Event of
Default, each Grantor will cooperate with the Agent to establish a system of
lockbox accounts, under the sole dominion and control of the Agent, into which
all Receivables shall be paid and from which all collected funds will be
transferred to a Collateral Account.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Agent’s satisfaction
the existence, amount and terms of any Receivables.

(b) Upon the request of the Agent at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify obligors under
the Receivables that the Receivables have been assigned to the Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating thereto, nor shall the Agent
or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

21



--------------------------------------------------------------------------------

6.3 Pledged Capital Stock; Pledged Notes.

(a) Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Grantor of the Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Grantor shall
be permitted to receive all dividends paid, whether in cash or in kind, all
payments or other distributions made and all other Proceeds received in respect
of the Pledged Capital Stock, and all payments and other distributions made, and
all other Proceeds received, in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property constituting
Collateral; provided that no vote shall be cast or corporate, partnership or
company right exercised or other action taken which, in the Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the relevant Grantor or
Grantors, the Agent shall have the right (i) to receive any and all cash or in
kind dividends, distributions, payments or other Proceeds paid in respect of the
Pledged Capital Stock, Pledged Notes or other Investment Property constituting
Collateral and make application thereof to the Obligations in the order set
forth in Section 6.5 and (ii) to have any or all of the Pledged Capital Stock be
registered in the name of the Agent or its nominee, and the Agent or its nominee
may thereafter exercise (A) all voting, corporate, partnership or company and
other rights pertaining to such Pledged Capital Stock, Pledged Notes or other
Investment Property constituting Collateral at any meeting of shareholders,
partners, members or other owners of the relevant Issuer or Issuers or otherwise
and (B) any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Pledged Capital Stock,
Pledged Notes or other Investment Property constituting Collateral as if it were
the absolute owner thereof (including the right to exchange at its discretion
any and all of the Pledged Capital Stock, Pledged Notes or other Investment
Property constituting Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by such Grantor or
the Agent of any right, privilege or option pertaining to such Pledged Capital
Stock, Pledged Notes or other Investment Property constituting Collateral, and
in connection therewith, the right to deposit and deliver any and all of the
Pledged Capital Stock, Pledged Notes or other Investment Property constituting
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine),
all without liability except to account for property actually received by it,
but the Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Capital Stock, Pledged Notes or other Investment Property constituting
Collateral pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Agent in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted by Section 6.3(a), pay
any dividends, distributions or other payments with respect to the Pledged
Capital Stock, Pledged Notes or other Investment Property constituting
Collateral directly to the Agent.

 

22



--------------------------------------------------------------------------------

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Capital Stock is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of such Grantor in
respect thereof to exercise the voting and other rights which such Grantor would
otherwise be entitled to exercise with respect to the Pledged Capital Stock
issued by such Issuer shall cease, and all such rights shall thereupon become
vested in the Agent who shall thereupon have the sole right to exercise such
voting and other rights, but the Agent shall have no duty to exercise any such
voting or other rights and shall not be responsible for any failure to do so or
delay in so doing.

6.4 Proceeds to be Turned Over To Agent.

(a) In addition to the rights of the Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be held by such Grantor in trust for the
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, upon the request of the Agent, be
turned over to the Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Agent, if required). All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Agent in a Collateral Account (or by such Grantor in trust for the Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

(b) The Agent may, but is under no obligation to, invest and reinvest moneys on
deposit in any Collateral Account at any time in Cash Equivalents. All such
investments and the interest and income received thereon and the net proceeds
realized on the sale or redemption thereof shall be held in such Collateral
Account. The Agent shall not be responsible for any diminution in funds
resulting from such investments or any liquidation prior to maturity.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Agent’s election, the Agent may apply all or any
part of Proceeds constituting Collateral, whether or not held in any Collateral
Account, in payment of the Obligations in accordance with the Credit Agreement.
Any balance of such Proceeds remaining after (a) no Event of Default exists or
(b) the Obligations shall have been paid in full and the Commitments shall have
terminated shall be paid over to the applicable Grantors or to whomsoever may be
lawfully entitled to receive the same.

6.6 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Agent, on behalf
of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, the Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below or expressly
required hereto or pursuant to the Credit Agreement) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the fullest extent permitted by applicable law),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
in each case subject to

 

23



--------------------------------------------------------------------------------

applicable law, for cash or on credit or for future delivery without assumption
of any credit risk. The Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released to the fullest extent permitted by
applicable law. Each Grantor further agrees, at the Agent’s request, to assemble
the Collateral and make it available to the Agent at places which the Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6 with respect to the Collateral, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Secured Parties hereunder with
respect thereto, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Obligations of such Grantor, in the order
specified in Section 6.5, and only after such application and after the payment
by the Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the UCC, and termination of Commitments, need the Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law and except as expressly provided herein, each Grantor waives all
claims, damages and demands it may acquire against the Agent or any Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(b) If the Agent shall determine to exercise its right to sell any or all of the
Pledged Capital Stock pursuant to Section 6.6, and if in the opinion of the
Agent it is necessary or advisable to have the Pledged Capital Stock, or that
portion thereof to be sold, registered under the provisions of the Securities
Act, and at such time the relevant Issuer of such Pledged Capital Stock has a
class of equity securities listed for trading on a national securities exchange
or NASDAQ Stock Market, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Agent, necessary or
advisable to register the Pledged Capital Stock, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Capital Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.

(c) In the event that the Agent elects not to sell the Collateral, the Agent
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations. Each and every
method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.

(d) The Agent may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

(e) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Stock, by reason of certain prohibitions contained in
the Securities Act and

 

24



--------------------------------------------------------------------------------

applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The Agent
shall be under no obligation to delay a sale of any of the Pledged Stock for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(f) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.6 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.6 will cause irreparable injury to the Agent and the Secured Parties,
that the Agent and the Secured Parties have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.6 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

6.7 Deficiency. Each Grantor shall remain liable for any deficiency if the
Proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Agent or any Secured Party to collect such deficiency.

6.8 Non-Judicial Enforcement. The Agent may enforce its rights hereunder without
prior judicial process or judicial hearing, and to the extent permitted by law,
each Grantor expressly waives any and all legal rights which might otherwise
require the Agent to enforce its rights by judicial process.

ARTICLE 7. THE AGENT

7.1 Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably (prior to the termination of this Agreement
in accordance with Section 8.14) constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable (prior to the termination of this
Agreement in accordance with Section 8.14) power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following at any time upon the
occurrence and during the continuation of an Event of Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any Contract Right or other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any Receivable or with respect to any Contract Right or other
Collateral whenever payable;

 

25



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Agent
may request to evidence the Agent’s and the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums herefore and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall otherwise direct; (B) ask for or demand,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction that the Agent deems
advisable to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral that the
Agent deems advisable; (F) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Agent may deem appropriate; (G) assign any Intellectual Property (along with the
goodwill of the business to which any such Intellectual Property pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and do, at the Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Agent deems necessary to protect, preserve or realize upon the Collateral
and the Agent’s and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do; and

(vi) license or sublicense whether on an exclusive or non-exclusive basis, any
Intellectual Property for such term and on such conditions and in such manner as
the Agent shall in its sole judgment determine and, in connection therewith,
such Grantor hereby grants to the Agent for the benefit of the Secured Parties a
royalty-free, world-wide irrevocable (during the term of this Agreement) license
of its Intellectual Property to be exercised only during the continuance of an
Event of Default.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Agent, at its option,
but without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c) The expenses of the Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate per annum
equal to the rate per annum at which interest would then be payable on past due
Loans under the Credit Agreement, from the date of payment by the Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Agent on demand.

 

26



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account. Neither the
Agent, nor any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the Agent
and the Secured Parties hereunder are solely to protect the Agent’s and the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Agent or any Secured Party to exercise any such powers. The Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder with respect to the Collateral or in its
capacity as attorney-in-fact hereunder, except for the Agent or any Secured
Party to the extent that any such act or failure to act is found by a final
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Person.

7.3 Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor, if permitted by law, in such form and in such offices
as the Agent deems appropriate to perfect the security interests of the Agent
under this Agreement. Each Grantor authorizes the Agent to use the collateral
description “all personal property” or “all assets” in any such financing
statements. Each Grantor hereby ratifies and authorizes the filing by the Agent
of any financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority. Notwithstanding any
other provision herein or in any Loan Document, the only duty or responsibility
of the Agent to any Qualified Counterparty under this Agreement is the duty to
remit to such Qualified Counterparty any amounts to which it is entitled
pursuant to Section 6.5.

ARTICLE 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement, provided that any provision of this
Agreement imposing obligations on any Grantor may be waived by the Agent in a
written instrument executed by the Agent in accordance with Section 9.1 of the
Credit Agreement. No consent of any Qualified Counterparty shall be required for
any waiver, amendment, supplement or other modification to this Agreement.

 

27



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor in care of Borrower at
the address set forth in the Credit Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Agent nor
any other Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay, or reimburse each Secured Party and the Agent
for, all its costs and expenses incurred in enforcing or preserving any rights
under this Agreement and the other Loan Documents, including the fees and
disbursements of counsel (including the out-of-pocket expenses of in-house
counsel) to each Secured Party and of counsel to the Agent.

(b) Each Grantor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement to the extent Borrower would be
required to do so pursuant to Section 9.5 of the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Agent and the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Agent.

8.6 Set-Off. In addition to any rights and remedies of the Agent and each other
Secured Party provided by law, each of the Agent and each other Secured Party
shall have the right, without prior notice to any Grantor, any such notice being
expressly waived by each Grantor to the extent permitted by applicable law, upon
any amount becoming due and payable by any Grantor hereunder or in connection
with any Obligations (whether at the stated maturity, by acceleration or
otherwise), to set off and

 

28



--------------------------------------------------------------------------------

appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Agent or such other Secured Party or any branch or agency thereof
to or for the credit or the account of such Grantor, as the case may be. Each of
the Agent and each other Secured Party agrees to notify promptly such Grantor
and Agent after any such setoff and application made by the Agent or such other
Secured Party, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Agent and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Agent or any other Secured Party relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents and Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York and the courts of the United States of America
for the Southern District of New York located in New York City, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the other
parties shall have been notified pursuant thereto;

 

29



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 8.12 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents and Transaction Documents to which
it is a party;

(b) neither the Agent nor any other Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents or Transaction Documents, and the
relationship between any Grantor, on the one hand, and the Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
Transaction Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

8.14 Releases.

(a) At such time as the Loans and the other Obligations (other than the Borrower
Hedging Agreement Obligations and the Guarantor Hedging Agreement Obligations)
shall have been satisfied by full and final payment in cash and the Commitments
have been terminated, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Agent shall deliver to such Grantor any Collateral held by the Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such release and termination.

(b) If (i) any of the Collateral (other than any Specified Pledged Capital
Stock) shall be sold, transferred or otherwise Disposed of by a Specified Party
in a transaction that does not involve any Affiliate of a Specified Party, or
(ii) any of the Collateral shall be sold, transferred or otherwise Disposed of
by any Grantor (other than a Specified Party) in a transaction permitted by the
Credit Agreement, then, in the case of clause (i) or (ii), the Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral.

(c) No consent of any Qualified Counterparty shall be required for any release
of Collateral pursuant to this Section 8.14.

 

30



--------------------------------------------------------------------------------

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TRANSACTION DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR
IN TORT OR OTHERWISE). EACH PARTY HEREBY CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS, THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATION CONTAINED IN THIS SECTION 8.15.

8.16 Conflicts. In the event of a conflict between the terms and conditions of
this Agreement and the terms and conditions of the Credit Agreement, the terms
and conditions of the Credit Agreement shall control.

8.17 Creditor-Debtor Relationship. The relationship between Agent and each other
Secured Party on the one hand, and the Grantors, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Grantor arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Grantors by virtue of, this Agreement, any other Loan Document or
Transaction Document or any transaction contemplated herein or therein.

8.18 Secured Parties and Warrant Holders.

The parties hereto acknowledge that in connection with the Loan Documents
certain Secured Parties will have the opportunity to act in both their capacity
as a Secured Party and in their capacity as a holder of a Warrant and potential
future equity holder, and the parties agree that no conflict shall arise or be
deemed to have arisen as a result of any Secured Party acting in, or making
decisions in light of, either or both capacities when taking, or refraining from
taking, any action in connection with any Loan Document.

[Signature Page to Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BORROWER/GRANTOR: AMERICAN SHALE DEVELOPMENT, INC. By:  

 

Name: Title: HOLDINGS/GRANTOR/GUARANTOR: TRANS ENERGY, INC. By:  

 

Name: Title: PRIMA/GRANTOR/GUARANTOR: PRIMA OIL COMPANY, INC. By:  

 

Name: Title:

 

Signature Page to

Guarantee and Security Agreement



--------------------------------------------------------------------------------

SECURED PARTY:

CHAMBERS ENERGY MANAGEMENT, LP,

as the Agent

By:  

 

 

Guy Hoffman

 

Managing Director

 

Signature Page to

Guarantee and Security Agreement



--------------------------------------------------------------------------------

Annex A

FORM OF

INSTRUCTIONS AGREEMENT

Reference is made to that certain Guarantee and Security Agreement, dated as of
March [    ], 2012 (the “Security Agreement”), made by AMERICAN SHALE
DEVELOPMENT, INC., a Delaware corporation (“Borrower”), TRANS ENERGY, INC., a
Nevada Corporation (“Holdings”), PRIMA OIL COMPANY, INC. a Delaware corporation
(“Prima”), and by each other “Guarantor” signatory thereto (together with
Borrower, Holdings, Prima and any other entity that may become a “Grantor” party
thereto as provided therein, the “Grantors”), in favor of CHAMBERS ENERGY
MANAGEMENT, LP, as administrative agent (in such capacity, the “Agent”) for the
banks and other financial institutions or entities from time to time parties to
that certain Credit Agreement, dated as of February 29, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, the banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Chambers Energy Management, LP, as the Agent. Unless otherwise defined herein,
terms defined in the Security Agreement and used herein shall have the meanings
given to them in the Security Agreement.

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to Borrower under the Credit Agreement
that the undersigned Issuer shall execute and deliver this Instructions
Agreement to the Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to Borrower thereunder, the undersigned
Issuer hereby agrees with the Agent, for the benefit of the Secured Parties,
that it will comply with the instructions originated by the Agent with respect
to the Pledged Capital Stock issued by it without further consent of the Grantor
that is the pledgor thereof, which instructions must be in writing and state
that an Event of Default has occurred and is continuing.

IN WITNESS WHEREOF, the undersigned has caused this Instructions Agreement to be
duly executed and delivered as of the date set forth below.

 

ISSUER: [NAME] By:  

 

Name:   Title:  

 

Date:  

 

 

A-1



--------------------------------------------------------------------------------

Annex B

FORM OF

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , is delivered pursuant
to Section 5.13 of the Guarantee and Security Agreement (the “Security
Agreement”), dated as of March [    ], 2012, by AMERICAN SHALE DEVELOPMENT,
INC., a Delaware corporation, TRANS ENERGY, INC., a Nevada corporation, PRIMA
OIL COMPANY, INC., a Delaware corporation, and certain other “Grantors” named
therein, in favor of CHAMBERS ENERGY MANAGEMENT, LP, as the administrative agent
for the Secured Parties referred to therein. Capitalized terms used herein but
not defined herein are used with the meanings given them in the Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5.13 of the Security Agreement, hereby becomes a party to the
Security Agreement as a Guarantor and Grantor thereunder with the same force and
effect as if originally named as a Guarantor and Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations, hereby
collaterally assigns, mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Guarantor and Grantor thereunder.

The information set forth in Exhibit A hereto is hereby added to the information
set forth in Schedules 1 through 7 to the Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4 of the Security Agreement applicable to it
is true and correct on and as the date hereof as if made on and as of such date.

[Signature Page to Follow]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[GRANTOR/GUARANTOR] By:  

 

 

Name:

 

Title:

ACKNOWLEDGED AND AGREED

 

CHAMBERS ENERGY MANAGEMENT, LP,

as the Agent

By:  

 

 

Name:

 

Title:

 

B-2



--------------------------------------------------------------------------------

Exhibit A to

Joinder Agreement

Supplemental Information

 

3



--------------------------------------------------------------------------------

Schedule 1

PLEDGED CAPITAL STOCK

 

Pledgor

  

Issuer

   Pledged
Capital
Stock    Certificate
No.    # of
Shares    % of
ownership
held by
Pledgor

Trans Energy, Inc.

   American Shale Development, Inc.            

Trans Energy, Inc.

   Prima Oil Company, Inc.            

[Borrower to complete list to include all stock owned by the Grantors]

 

4



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

File UCC-1 Financing Statement with Secretary of State of the State of Delaware,
Division of Corporations, listing American Shale Development, Inc. as debtor.

File UCC-1 Financing Statement with the Secretary of State of the State of
Nevada, listing Trans Energy, Inc. as debtor.

File UCC-1 Financing Statement with the Secretary of State of the State of
Delaware, listing Prima Oil Company, Inc. as debtor.

Actions with respect to certificated Pledged Capital Stock

Agent will take into its possession all stock certificates, membership
certificates, beneficial ownership certificates or partnership certificates, as
applicable, for Pledged Capital Stock, together with stock powers executed in
blank or similar endorsements, as applicable.

 

5



--------------------------------------------------------------------------------

Schedule 3

JURISDICTION OF ORGANIZATION AND IDENTIFICATION NUMBER

 

Grantor

 

Jurisdiction of Organization

 

Organization Identification

Number

AMERICAN SHALE DEVELOPMENT, INC.   Delaware   TRANS ENERGY, INC   Nevada   PRIMA
OIL COMPANY, INC.   Delaware  

 

6



--------------------------------------------------------------------------------

Schedule 4

LOCATIONS OF INVENTORY AND EQUIPMENT

 

1



--------------------------------------------------------------------------------

Schedule 5

INTELLECTUAL PROPERTY

 

1



--------------------------------------------------------------------------------

Schedule 6

DEPOSIT ACCOUNTS AND SECURITY ACCOUNTS

 

2



--------------------------------------------------------------------------------

Schedule 7

COMMERCIAL TORT CLAIMS

 

1